


113 HRES 281 IH: Expressing concern over persistent and credible reports of systematic, state-sanctioned organ harvesting from non-consenting prisoners of conscience, in the People’s Republic of China, including from large numbers of Falun Gong practitioners imprisoned for their religious beliefs, and members of other religious and ethnic minority groups.
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 281
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Ms. Ros-Lehtinen (for
			 herself and Mr. Andrews) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing concern over persistent and
		  credible reports of systematic, state-sanctioned organ harvesting from
		  non-consenting prisoners of conscience, in the People’s Republic of China,
		  including from large numbers of Falun Gong practitioners imprisoned for their
		  religious beliefs, and members of other religious and ethnic minority
		  groups.
	
	
		Whereas when performed in accordance with ethical
			 standards, the medical discipline of organ transplantation is one of the great
			 achievements of modern medicine;
		Whereas the People’s Republic of China performs more than
			 10,000 organ transplantations per year, yet as of May 2013 it did not have an
			 organized or effective public system of organ donation or distribution;
		Whereas the organ transplantation system in China does not
			 comply with the World Health Organization’s requirement of transparency and
			 traceability in organ procurement pathways, and the Government of the People’s
			 Republic of China has resisted independent scrutiny of the system;
		Whereas the Department of State Country Report on Human
			 Rights for China for 2011 stated, Overseas and domestic media and
			 advocacy groups continued to report instances of organ harvesting, particularly
			 from Falun Gong practitioners and Uighurs;
		Whereas due in part to traditional views on the importance
			 of preserving the body intact after death, China has very low rates of
			 voluntary organ donations;
		Whereas the People’s Republic of China implemented
			 regulations in 1984 that permitted the harvesting of organs from executed
			 prisoners;
		Whereas in June 2001, Chinese doctor Wang Guoqi testified
			 before the House of Representatives International Relations Subcommittee on
			 International Organizations and Human Rights that hospitals worked in collusion
			 with state security agencies to extract organs from executed prisoners without
			 written consent of the organ donors, and that these transplants were a
			 lucrative source of income;
		Whereas former Vice-Minister of Health Huang Jiefu
			 admitted publicly that more than 90 percent of transplant organs extracted from
			 deceased donors stemmed from executed prisoners in China;
		Whereas voluntary and informed consent is the precondition
			 for ethical organ donation and international medical organizations state that
			 prisoners, deprived of their freedom, are not in the position to give free
			 consent and that the practice of sourcing organs from prisoners is a violation
			 of ethical guidelines in medicine;
		Whereas Falun Gong, a spiritual practice involving
			 meditative qigong exercises and centered on the values of
			 truthfulness, compassion, and tolerance, became immensely popular in the 1990s,
			 with multiple estimates placing the number of practitioners upwards of
			 70,000,000;
		Whereas in July 1999, the Chinese Communist Party launched
			 an intensive, nationwide persecution designed to eradicate the spiritual
			 practice of Falun Gong, reflecting the party’s long-standing intolerance of
			 large independent civil society groups;
		Whereas since 1999, hundreds of thousands of Falun Gong
			 practitioners have been detained extra-legally in reeducation-through-labor
			 camps, detention centers, and prisons, where torture and abuse are
			 routine;
		Whereas in many detention facilities and labor camps,
			 Falun Gong prisoners of conscience comprise the majority of the population, and
			 have been said to receive the longest sentences and the worst treatment;
		Whereas in order to protect their families and associates,
			 many Falun Gong prisoners of conscience refuse to provide real names or other
			 personally identifying information to security agencies, thus making them more
			 vulnerable to abuses;
		Whereas the number of organ transplant operations in China
			 increased significantly after 1999, corresponding with the onset of the
			 persecution of Falun Gong;
		Whereas this increase does not appear to be attributable
			 either to an overall increase in the number of death row inmates or to an
			 increase in voluntary donations, and in fact, human rights groups and legal
			 experts believe there has been a decrease in the number of executions in China
			 in recent years;
		Whereas the Government of the People’s Republic of China
			 has failed to adequately account for the sources of the excess organs;
		Whereas Chinese hospitals have advertised wait times of 2
			 to 4 weeks for kidney and liver transplants, and documented cases of scheduled
			 heart transplantations with 3 weeks advanced notice;
		Whereas because organs have a very limited survival period
			 outside the body, such short wait times are best explained by the existence of
			 a large pool of living donors whose organs can be harvested on demand;
		Whereas interviews conducted with previously imprisoned
			 Falun Gong practitioners suggest that, while in custody, they were targeted for
			 medical exams, including blood and urine tests, x-rays, ultra-sounds, and
			 selective physical exams;
		Whereas the targeted nature of these exams suggests they
			 are intended to assess the health of the practitioners’ vital organs and their
			 potential candidacy for organ harvesting;
		Whereas other prisoner groups are generally not subjected
			 to such medical tests;
		Whereas Canadian researchers David Matas,
			 human rights attorney, and David Kilgour, former Canadian Secretary of State
			 for Asia-Pacific, conducted an investigation into allegations of organ
			 harvesting from Falun Gong prisoners of conscience in 2006, based on extensive
			 circumstantial evidence, their report concluded that the allegations were true
			 and that tens of thousands of Falun Gong practitioners may have been killed for
			 their organs;
		Whereas in 2006, doctors from 17 Chinese hospitals
			 admitted in phone calls with undercover investigators that they used or could
			 obtain vital organs of Falun Gong prisoners of conscience for transplant, with
			 some of the doctors implicating local courts and security agencies in the organ
			 procurement process;
		Whereas researcher and journalist Ethan Gutmann estimates
			 that approximately 65,000 Falun Gong adherents may have been killed for their
			 organs from 2000 to 2008, and that a smaller number of other religious and
			 ethnic minorities may also have been targeted;
		Whereas Gutmann published findings that Chinese security
			 agencies began harvesting organs from members of the predominantly Muslim
			 Uyghur ethnic minority group in the 1990s, including from Uyghur political
			 prisoners;
		Whereas in May 2012, the World Organization to Investigate
			 the Persecution of Falun Gong (WOIPFG) released telephone transcripts and audio
			 recordings of conversations between undercover investigators and senior Chinese
			 Communist Party officials, in which several officials indicated that central
			 authorities were aware of or involved in organ harvesting from Falun Gong
			 prisoners;
		Whereas among those implicated were former Politburo
			 member Bo Xilai and his deputy, Wang Lijun;
		Whereas the United Nations Committee Against Torture and
			 the Special Rapporteur on Torture have expressed concern over the allegations
			 of organ harvesting from Falun Gong prisoners, and have called on the
			 Government of the People’s Republic of China to increase accountability and
			 transparency in the organ transplant system and punish those responsible for
			 abuses;
		Whereas the killing of religious or political prisoners
			 for the purpose of selling their organs for transplant is an egregious and
			 intolerable violation of the fundamental right to life;
		Whereas the Department of Health in Taiwan urged doctors
			 in Taiwan to discourage patients from undergoing commercial organ transplants
			 in China; and
		Whereas in September 2012, experts testified before the
			 House of Representatives Foreign Affairs Committee that United States patients
			 continue to travel to China for organ transplants and that the medical
			 community continues cooperation and training with Chinese colleagues, creating
			 the risk that they may be indirectly aiding abusive practices: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)calls on the Government of the People’s
			 Republic of China to immediately end the practice of organ harvesting from all
			 prisoners, and particularly from Falun Gong prisoners of conscience and members
			 of other religious and ethnic minority groups;
			(2)calls for a full
			 and transparent investigation by the United States Department of State into
			 organ transplant practices in the People’s Republic of China, and for the
			 prosecution of those found to have engaged in such unethical practices;
			(3)demands an
			 immediate end to the 14-year persecution of the Falun Gong spiritual practice
			 by the Communist Party of China, and the immediate release of all Falun Gong
			 practitioners and other prisoners of conscience;
			(4)recommends that
			 the United States State Department issue a travel warning for United States
			 citizens traveling to China for organ transplants informing them that the organ
			 source for their operation may be a prisoner of conscience; and
			(5)recommends that
			 the United States Government publicly condemn organ transplantation abuses in
			 China and ban the entry of those who have participated in illegal removal of
			 human tissues and organs, prosecuting such individuals should they be found on
			 United States soil.
			
